Citation Nr: 1136606	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel








INTRODUCTION

The Veteran served on active duty from March 2002 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge (VLJ) in December 2010.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

In February 2011, the Board remanded the Veteran's claim for further evidentiary development.  A supplemental statement of the case was issued in August 2011 by the VA Appeals Management Center (AMC), which continued the denial of the claim.  As will be described in greater detail below, the Board finds that the remand directives have been substantially complied with and that no further development is necessary prior to a final adjudication of the Veteran's appeal. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for a VA examination which was scheduled to evaluate his neck disability. 

2. The competent and credible evidence of record does not demonstrate a nexus between the Veteran's chronic cervical strain and his military service or continuity of relevant symptomatology since his active duty.  


CONCLUSION OF LAW

A neck disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in June 2008.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The June 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In July 2008, the Veteran was afforded a VA fee-basis examination.  The report of this examination reflects that the examiner recorded the Veteran's current complaints and conducted an appropriate physical examination.  However, because the evidence of record (to include the VA fee-basis examination report) did not contain any competent and credible evidence which addressed whether the Veteran's neck disability is related to his military service, the Board remanded his claim in February 2011 for a medical opinion. 

In a letter dated February 10, 2011, the AMC informed the Veteran that he would soon be contacted regarding the date and location of an upcoming VA examination.  He was informed that he should contact the medical facility and arrange for a more convenient place or time if he were unable to attend the scheduled examination.  The Veteran was also notified that, should he fail to report for the examination without good cause, his claim would be rated based on the evidence of record. 

The record indicates that the AMC initiated a request for a VA examination on February 11, 2011.  A letter was subsequently mailed to the Veteran's last known address informing him that his examination was scheduled for March 21, 2011.  This letter also requested that the Veteran contact the VA Medical Center as soon as possible if he could not keep his appointment.  The Veteran failed to report for his scheduled examination.  He has not provided good cause for his failure to appear for the scheduled examination, nor has he alleged that he failed to receive notice of the scheduled examination.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010). The Board's remand was generated because of the lack of a competent and credible nexus opinion.  As the Veteran failed without good cause to report for the scheduled VA examination, the Board must render its claim based on the evidence of record, which is lacking a nexus opinion. 

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination" one should be scheduled.  In this case, a VA examination was deemed necessary.  38 C.F.R. § 3.159(c)(4) (2010). 

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held that VA must show that a claimant lacked "good cause" [see 38 C.F.R. § 3.655 (2010)] for failing to report for a scheduled examination.  Here, neither the Veteran nor his representative has provided an "adequate reason" or "good cause" for the Veteran's failure to report to be examined.  The Veteran was contacted regarding the time and place to appear for VA examination; he has since made no contact with the VA. 

The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the responsibility of veterans to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). In this case, the Board finds that good cause for the Veteran's failure to report for a VA examination has not been shown.  As noted above, the claims folder does not indicate that the Veteran has made any attempts to contact VA and provide an explanation as to why he failed to report for his scheduled examination.  Therefore, pursuant to 38 C.F.R. § 3.655 , the Board must make a decision on the claim based on the evidence of record. 
Moreover, in the February 2011 Remand, the Board also asked the AMC to obtain the Veteran's pertinent private treatment records.  That action was completed.  In fact, upon a careful review of the February 2011 Remand, and of the claims folder, the Board finds substantial compliance with its directives set forth in that prior Remand-to the extent possible.  Stegall, supra.  Dyment, supra.  

Accordingly, in the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, private post-service treatment records, and a VA fee-basis examination report.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained-to the extent possible.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

Here, the Veteran argues that he developed a neck disability as a result of a in-service motor vehicle accident.  See a June 2008 VA fee-basis examination.  Upon review, the Board notes that the Veteran was involved in a motor vehicle accident in November 2003.  While the service treatment records do not indicate that the Veteran complained of any neck pain, he did report experiencing confusion and a mild headache which suggests that a head injury may have occurred.  Based on the above, the Board concedes that an in-service injury (the second Shedden element) has been demonstrated.

The Veteran separated from service in March 2008.  Following a clinical examination in August 2008, a VA fee-basis examiner diagnosed the Veteran with a chronic neck strain.  A current disability (the first Shedden element) has been met. 

With respect to the third element (competent and credible evidence of a nexus), the record does not contain any competent or credible evidence which addresses whether the currently diagnosed chronic cervical strain is related to the Veteran's in-service motor vehicle accident.  Indeed, it was for this reason that the Board remanded this case in February 2011.  As the Veteran failed to report for the VA examination scheduled pursuant to that Remand, there is no competent evidence of record associating the currently-diagnosed chronic neck strain to the Veteran's military service.

To the extent that the Veteran contends that a medical relationship exists between his neck disability and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of his chronic neck strain. 

With respect to the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology, the Veteran has alleged that he has continued to experience neck pain since his 2003 motor vehicle accident.  See, e.g., the August 2008 VA examination.  In this capacity, the Board notes that the Veteran's assertions are directly contradicted by his service treatment records.  Specifically, a report of medical history conducted one month after the Veteran's November 2003 accident notes that all of the Veteran's symptoms had resolved and that there was no sequelae from his motor vehicle accident.  Similarly, the Veteran's February 2008 separation examination notes that, while he was treated for a head injury in 2003, his injury had resolved, and there were "no sequelae."  Accordingly, to the extent the Veteran now contends that he has had neck pain since service, the Board finds that such assertions are less than credible and directly contradicted by his service treatment records.  In view of the foregoing, the Board finds that continuity of symptomatology has therefore not been demonstrated by competent or credible evidence.  

Thus, the third Shedden element has not been met and the Veteran's claim fails on this basis.  Of significance to the Board in this matter is the fact that the claims folder contains no competent evidence of a nexus between the Veteran's neck disability and his active duty and no credible evidence of continuity of pertinent symptomatology.  

In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for a neck disability is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


